DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusunoki (US 2004/0017413).
Kusunoki discloses a liquid jetting device being part of an ink jet printer, arranged to eject a droplet of a liquid and comprising a nozzle, a liquid duct connected to the nozzle (FIG. 1, element 20), an electro-mechanical transducer (FIG. 1, element 17) arranged to create an acoustic pressure wave in the liquid in the duct, and an electronic control system (FIG. 1, element 2) arranged to apply to the transducer a voltage signal having a waveform configured for ejecting a droplet from the nozzle and then quenching a residual acoustic pressure wave (FIG. 5 shows the graphs of the pressure wave) in the liquid duct, wherein said waveform comprises a jet pulse (FIG. 4: Pulse 24), a subsequent first quench pulse (FIG. 4: Pulse 25) having a polarity opposite to that of the jet pulse, and subsequent second quench pulse (FIG. 4: Pulse 26) having the same polarity as the jet pulse (paragraph [0051]).
Allowable Subject Matter
             2.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding to claim 3: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the waveform is a blend of a bipolar waveform having only the first quench pulse with a height sufficient to quench the pressure wave with the first quench pulse alone and a monopolar waveform having only the second quench pulse with a height sufficient to quench the pressure wave with the second quench pulse alone, said bipolar and monopolar waveforms being blended with weight factors p and p-1, p being a parameter with a value between 0 and 1 is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claim 4 is allowed because they depend directly/indirectly on claim 3.
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853